Citation Nr: 0218091	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  00-22 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, DC


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen the claim for service connection for a right 
foot disorder.

2. Whether new and material evidence has been submitted to 
reopen the claim for service connection for right shoulder 
and cervical spine disabilities. 

3.  Entitlement to a disability evaluation in excess of 
zero percent for infectious hepatitis.  

(The issues of service connection for a right shoulder and 
cervical spine disabilities will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to 
December 1946.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in May 1999 
of the Department of Veterans Affairs (VA) Regional Office 
in Washington, DC, (the RO) which determined that new and 
material evidence had not been submitted to reopen the 
claims for service connection for right foot, right 
shoulder and cervical spine disabilities, and denied 
entitlement to an increased evaluation for hepatitis.     

In August 2000, the RO determined that new and material 
evidence had been submitted to reopen the claim for 
service connection for a right foot disability.  In August 
2001 and April 2002, the RO adjudicated the issue of 
entitlement to service connection for a right foot 
disability.  Even though the RO reopened the claim for 
service connection for a right foot disability, the Board 
still must initially determine whether new and material 
evidence has been submitted regardless of the RO's 
actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The 
Board must address the question of new and material 
evidence in the first instance because the issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board 
or the RO).  Only where the Board concludes that new and 
material evidence has been received does it have 
jurisdiction to consider the merits of the claim.  
Barnett; Hickson v. West, 11 Vet. App. 374, 377 (1998).  
Thus, the Board will first determine whether new and 
material evidence has been submitted.  If new and material 
evidence has been received, the Board will reopen the 
claim and consider entitlement to service connection for a 
right foot disability on the merits.

The Board is undertaking additional development with 
respect to the issue of entitlement to service connection 
for right shoulder and cervical spine disabilities 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 
(a)(2)).  When the additional development is completed, 
the Board will provide notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903)).  After giving notice and reviewing the 
appellant's response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  In a January 1986 Board decision, the Board denied 
entitlement to service connection for right foot, right 
shoulder, and cervical spine disabilities.       

2.  The evidence added to the record since the January 
1986 rating decision is new, and when considered by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims of service connection for 
right foot, right shoulder, and cervical spine 
disabilities.   

3.  The veteran's right foot disability, residuals of a 
gunshot wound, pre-existed service and did not permanently 
worsen during the veteran's period of service.  

4.  The revised version of 38 C.F.R. § 4.114, Diagnostic 
Code 7345, effective from July 2, 2001, is more favorable 
to the veteran's claim.    

5.  Prior to July 2, 2001, the medical evidence 
establishes that the infectious hepatitis was healed and 
nonsymptomatic; there were no objective clinical findings 
of demonstrable liver damage with mild gastrointestinal 
disturbance.  

6.  From July 2, 2001, the medical evidence establishes 
that the infectious hepatitis is nonsymptomatic; there are 
no clinical findings of intermittent fatigue or malaise 
associated with the hepatitis, anorexia, or incapacitating 
episodes having a total duration of one week during the 
past 12-month period.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the January 1986 
Board decision is new and material; thus, the claims of 
entitlement to service connection for right foot, right 
shoulder, and cervical spine disabilities are reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (2002).  

2.  The right foot disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2002).

3.  Prior to July 2, 2001, the criteria for a rating in 
excess of zero percent for infectious hepatitis are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2000).  

4.  From July 2, 2001, the criteria for a rating in excess 
of zero percent for infectious hepatitis are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2002)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claims, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran's service medical records are associated with 
the claims folder.  The veteran was afforded VA 
examinations in 1998, 2001, and 2002 to determine the 
nature and extent of the service-connected hepatitis.  The 
March 2002 VA examination provided a medical opinion as to 
whether the right foot disability was aggravated in 
service.   

The veteran was afforded a hearing before the Board in 
September 2002.  The veteran and his representative have 
been provided with a statement of the case and a 
supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related 
to the claim, and essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  In letters 
dated in March 2002 and May 2002, the RO notified the 
veteran of the evidence needed to substantiate his claim 
and offered to assist him in obtaining any relevant 
evidence.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The 
Board finds that the VA notified the veteran and the 
veteran's representative of the information and any 
medical or lay evidence, not previously submitted, that is 
necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is 
no prejudice to him by appellate consideration of the 
claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

In the case of aggravation, the pre-existing disease or 
injury will be considered to have been aggravated where 
there is an increase in disability during service.  See 
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) 
(2002).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  See 38 C.F.R. 
§ 3.306(b) (2002).  A veteran who served during a period 
of war or during peacetime service after December 31, 
1946, is presumed to be in sound condition except for 
defects noted when examined and accepted for service. 
Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut 
the presumption.  See 38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (2002).

A pre-existing disease or injury will be considered to 
have been aggravated by military service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  See Green v. Derwinski, 
1 Vet. App. 320, 322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2002).  Temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, 
is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In the case of any veteran who has engaged in combat with 
the enemy in active service during a period of war, 
satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, condition 
or hardships of such service, even though there is no 
official record of such incurrence or aggravation.  Every 
reasonable doubt shall be resolved in favor of the 
veteran.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2002). 

The United States Court of Appeals for Veterans Claims 
(Court) rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements 
in cases involving combat veterans.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The Court in Caluza emphasized that 
38 U.S.C.A. § 1154(b) "relaxes the evidentiary 
requirements for adjudication of certain combat-related 
VA-disability-compensation claims" by allowing lay or 
other evidence to prove incurrence of a condition by 
combat.  Caluza, 7 Vet. App. at 507.

Section 1154(b) does not establish service connection for 
a combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally submit competent 
medical evidence tending to show a current disability and 
a relationship between that disability and those service 
events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that 
a veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile 
unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must 
be resolved on a case- by-case basis.  See VAOPGCPREC 12-
99 (October 18, 1999).

38 C.F.R. § 3.306(b)(2) provides that aggravation will be 
established for combat veterans if there are symptomatic 
manifestations of a preexisting disability during or 
proximately following action with the enemy.  38 C.F.R. 
§ 3.306 (b) (2002).  

Increased ratings

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained 
in the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(a), 4.1 (2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2002). 

Under 38 C.F.R. § 4.20, evaluation by analogy is permitted 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability.  38 C.F.R. § 4.20 
(2002).

Under the former provisions of Diagnostic Code 7345, 
addressing infectious hepatitis, a noncompensable 
evaluation is warranted for healed, nonsymptomatic 
infectious hepatitis.  A 10 percent rating is warranted 
where there is demonstrable liver damage with mild 
gastrointestinal disturbance, and a 30 percent rating is 
authorized where there is minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but 
necessitating dietary restriction or other therapeutic 
measures.  38 C.F.R. § 4.114, Diagnostic Code 7354 (in 
effect prior to July 2, 2001).

Newly revised criteria for evaluating residuals of 
hepatitis, effective July 2, 2001, provides that a 
noncompensable evaluation is warranted for nonsymptomatic 
chronic liver disease.  A 10 percent evaluation is 
warranted where there is intermittent fatigue, malaise, or 
anorexia, or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of one week, but less than two weeks, during the 
past 12-month period; while a 20 percent evaluation is 
warranted where there is daily fatigue, malaise, or 
anorexia (without weight loss or hepatomegaly) requiring 
dietary restriction or continuous medication, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of two weeks 
but less than four weeks during the past 12-month period.  
38 C.F.R. § 4.114, Diagnostic Code 7354 (effective on and 
after July 2, 2001). 

New and Material Evidence

Rating actions from which an appeal is not perfected 
become final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2002).  The governing regulations provide that 
an appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (2002).

A final decision cannot be reopened unless new and 
material evidence is presented. Pursuant to 38 U.S.C.A. 
§ 5108, the Secretary must reopen a finally disallowed 
claim when new and material evidence is presented or 
secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994). 

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2002). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence 
had been presented), will be evaluated in the context of 
the entire record.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Standard of Review

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), it was observed that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. 
at 54.  

Analysis

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right foot 
disability.

In an April 1985 rating decision, the RO denied the claim 
for service connection for a right foot and right great 
toe disabilities on the basis that there was no evidence 
of aggravation of the pre-existing right foot disability 
in service.  The veteran was notified of this decision and 
he filed a timely appeal.  

In a January 1986 decision, the Board denied entitlement 
to service connection for a right foot disability on the 
basis that there was no evidence that the pre-existing 
right foot disability was aggravated in service.  The 
evidence which was part of the record at the time of the 
January 1986 Board decision included the veteran's service 
medical records, the veteran's hearing testimony at a 
hearing before the Board (although the transcript is not 
of record), a June 1984 VA examination report, and VA 
treatment records dated in 1983 and 1984.  The veteran was 
notified of this determination by letter in January 1986.  
This Board decision became final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. 
§ 3.156.

The evidence submitted since the January 1986 Board 
decision includes a January 1997 statement by Dr. A.M.; a 
June 1998 X-ray examination of the right foot; VA 
treatment records dated from January 2001 to July 2001; 
records from P. Hospital dated in March 2000 to April 2000 
and from February 2001 to March 2001; a July 2001 
statement by Dr. E. R.; a March 2002 VA examination; and 
the veteran's testimony at a hearing before the Board in 
September 2002.     

In the 1997 statement, Dr. A.M. stated that the veteran 
had a disability as a result of shrapnel fragments lodged 
in his right foot "as aggravation of the military."    

In the July 2001 statement, Dr. E.R. stated that it was 
his medical opinion that the veteran's right foot problem 
was aggravated by military service.   

At the hearing before the Board in September 2002, the 
veteran indicated that wearing heavy boots in service 
aggravated his right foot disorder.   

The Board finds the 1997 statement by Dr. A.M., the July 
2001 statement by Dr. E.R. and the veteran's testimony 
before the Board in September 2002 to be new and material 
evidence.  The Board finds that this evidence is new 
because it had not been previously submitted to agency 
decisionmakers, and is neither cumulative or redundant. 

The Board finds that this evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, which is whether the veteran's pre-
existing right foot disability was aggravated in service.  
As noted above, the reason for the denial of the initial 
claim for service connection was that there was no 
evidence of aggravation in service.  The Board notes that 
for the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus, supra.  The Board 
also notes that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture 
of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Hodge, 
supra.  

Thus, the Board finds this evidence to be new and material 
evidence and the claim is reopened.   

Whether new and material evidence has been submitted to 
reopen the claim for service connection for cervical spine 
and right shoulder disabilities

In a January 1986 decision, the Board denied entitlement 
to service connection for right shoulder and cervical 
spine disabilities on the basis that there was no evidence 
that the right shoulder and cervical spine disabilities 
were attributable to service.  The evidence which was part 
of the record at the time of the January 1986 Board 
decision included the veteran's service medical records, 
the veteran's hearing testimony before a hearing before 
the Board (although the transcript is not of record), a 
June 1984 VA examination report, and VA treatment records 
dated in 1983, 1984, and 1985.  The veteran was notified 
of this determination by letter in January 1986.  This 
Board decision became final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. 
§ 3.156.

The evidence submitted since the January 1986 Board 
decision includes a 1977 X-ray examination report of the 
cervical spine; 1998 X-ray examination report of the 
shoulders; VA treatment records dated from January 2001 to 
July 2001; treatment records from the P. Hospital dated in 
February and March 2001; a July 2001 statement by Dr. H.; 
a September 2001 VA examination report; a March 2002 VA 
examination report, and the veteran's testimony at a 
hearing before the Board in September 2002.

The 1977 X-ray examination report of the cervical spine 
shows that the veteran had degenerative disc disease at 
C5-6 with narrowing of the disc space and spurring.  A 
June 1998 X-ray examination of the right shoulder 
indicates that the veteran had moderate degenerative 
changes of the right shoulder.  A January 2001 VA 
treatment record indicates that the veteran reported being 
in a motor vehicle accident in service in 1941 and that he 
injured his right shoulder in that accident.  The 
assessment was degenerative joint disease of the cervical 
spine and both shoulders.  In the July 2001 statement, Dr. 
H. stated that the cervical spine injury was aggravated 
during the veteran's period of service.  

The Board finds that the 1977 X-ray examination report, 
the 1998 X-ray examination report, the January 2001 VA 
treatment record, and the July 2001 statement by Dr. H. to 
be new and material evidence.  The Board finds that this 
evidence is new because it had not been previously 
submitted to agency decisionmakers, and it is neither 
cumulative or redundant.  

The Board finds that this evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, which is whether the veteran 
currently has cervical spine and right shoulder 
disabilities that were incurred in or are related to 
service.  As noted above, the reason for the denial of the 
initial claim for service connection was that there was no 
evidence of a relationship to the veteran's period of 
service.  The new evidence provides evidence of a possible 
link between the veteran's current cervical spine 
disability and his period of service.  The Board notes 
that for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of 
the evidence is to be presumed.  Justus, supra.  The new 
evidence also provides a more complete picture of the 
circumstances surrounding the origin of the right shoulder 
and cervical spine disabilities.  The Board notes that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or 
disability, even where it would not be enough to convince 
the Board to grant a claim.  Hodge, supra.  

Thus, the Board finds this evidence to be new and material 
evidence and the claim is reopened.   

Entitlement to service connection for a right foot 
disability

Initially, the Board finds that it may proceed with the 
adjudication of the issue of entitlement to service 
connection for a right foot disability and the veteran is 
not prejudiced.  When the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the present case, in the August 2000 statement 
of the case, the RO reopened the claim for service 
connection for a right foot disability and then 
readjudicated the issue of service connection for a right 
foot disability.  This issue has been addressed by the RO 
and the veteran has been given adequate notice to respond.  

The veteran contends that his pre-existing right foot 
disability was aggravated in service.  He asserts that his 
right foot disability was aggravated during service due to 
the heavy boots that he had to wear in service.  

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a right foot disability.  

Review of the service medical records reveals that upon 
enlistment examination in July 1941, examination of the 
feet revealed pes planus, 2nd degree, non-symptomatic.  A 
September 1943 service examination report indicates that 
the veteran's medical history included a fracture of the 
large right toe in 1939.  Examination of the feet revealed 
pes planus, bilateral, 2nd degree, non-symptomatic, non-
disabling.     

Discharge examination reports dated in October 1945 and 
November 1946 indicate that examination of the feet was 
normal.  The November 1946 discharge examination report 
notes that the veteran had a gunshot wound scar on the 
right foot which existed prior to service and was not 
considered disabling.  The veteran separated from service 
in December 1946.  

The right foot disability, residuals of a gunshot wound, 
were not detected upon the veteran's enlistment 
examination and the veteran is presumed to be in sound 
condition upon entry into service in 1941.  However, there 
is clear and unmistakable evidence that the veteran had 
residuals of a gunshot wound to the right foot that pre-
existed service.  As noted above, the September 1943 
service examination report indicates that the veteran's 
medical history included a fracture of the large right toe 
in 1939.  The November 1946 discharge examination report 
notes that the veteran had a gunshot wound scar on the 
right foot which existed prior to service and was not 
considered disabling.  Also, the veteran has conceded this 
and has based his claim on the contention that his pre-
existing right foot disorder was aggravated during 
service.  Therefore, the Board finds that the statutory 
presumption of soundness has been rebutted because there 
is clear and unmistakable evidence that the residuals of a 
gunshot wound to the right foot pre-existed service.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

The Board must next determine whether the veteran's pre-
existing right foot disorder was aggravated by service.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In examining 
the record for aggravation, the focus of the Board's 
inquiry is whether the veteran's right foot disability 
permanently worsened in service.  As indicated, temporary 
flare-ups, absent a worsening of the underlying condition, 
are not sufficient to constitute in-service aggravation.  
See Hunt v. Derwinski, 1 Vet. App. at 297; see also Crowe 
v. Brown, 7 Vet. App. 238, 247-48 (1994).

Initially, the Board finds that there is sufficient 
evidence of record that the veteran engaged in combat with 
the enemy.  At the hearing before the Board, the veteran 
testified that he was close to the enemy in service and he 
shot at the enemy.  The veteran's service records show 
that he served in the south Pacific in World War II.  The 
WG AGO Form 53-55 notes that regarding wounds received "in 
action", the veteran sustained some right shoulder joint 
pathology. 

The Board notes that the veteran asserts that he 
experienced right foot pain while in service.  At the 
hearing before the Board in September 2002, the veteran 
indicated that he could not remember if he experienced 
right foot pain during his encounters with the enemy.  
(See Hearing Transcript, page 13).  The veteran stated 
that his right foot hurt during drilling and going on 
bivouacs.  (Hearing Transcript, pages 12-13).  

The Board points out that the veteran is not alleging that 
his right foot symptomatology increased during combat, but 
rather, that he experienced pain in the right foot during 
his entire period of service.  Thus, the provisions of 
38 U.S.C.A. § 1154 do not assist him.

Furthermore, the Boards finds that service connection is 
not warranted under 38 C.F.R. § 3.306(b) because based 
upon the veteran's statements, it appears that the veteran 
developed manifestations of the pre-existing right foot 
disability prior to combat, not during combat or 
proximately following action with the enemy.  See 
38 C.F.R. § 3.306(b).  

However, the Board finds that the veteran is still 
competent to testify as to pain he experienced in service.  
The veteran and other lay persons are competent to testify 
as to the veteran's in-service experiences and symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

After reviewing the record, the Board concludes that the 
preponderance of the evidence shows that the pre-existing 
right foot disorder was not aggravated in service.  The 
Board finds that although the veteran experienced 
increased pain in the right foot during his entire period 
of service, the preponderance of the evidence establishes 
that the right foot disability did not permanently worsen 
during service.  

There is no medical evidence of record of treatment of a 
right foot disorder until the 1980's.  The veteran 
indicated that he received treatment for his right foot 
disorder after service but he was unable to obtain the 
records of that treatment because the doctor was deceased.  
The record shows that a June 1984 X-ray examination report 
of the right foot indicates that there was slight 
irregularity to the articular surface of the base of the 
proximal phalanx of the great toe with some degenerative 
changes to the first metatarsophalangeal joint which was 
most likely secondary to past trauma and traumatic 
arthritis.  There was minimal soft tissue swelling with 
some hallux valgus deformity of the great toe.  There were 
multiple tiny metallic foreign bodies adjacent to the 
metatarsophalangeal joint on the plantar aspect which were 
most likely from a past gunshot injury.  The June 1984 VA 
examination report reflects a diagnosis of status post 
gunshot wound of the right foot with retained fragments 
and limitation of function.  The VA examination report 
indicates that the veteran sustained the gunshot wound in 
a hunting accident.

Hospital records from the P. Hospital dated in March 2000 
indicate that the veteran underwent a bunionectomy of the 
right great toe.  

The veteran has submitted medical opinions in support of 
his claim.  In a January 1997 statement, Dr. A.M. stated 
that the veteran had a disability that was the result of 
shrapnel fragments in his right foot "as aggravation of 
the military."  In a July 2001 statement, Dr. E.R. stated 
that the veteran was treated for recurrent bunion and 
arthrosis of the first metatarsophalangeal and he 
underwent surgery for revision of the bunionectomy in 
March 2000.  Dr. E.R. stated that this right foot problem 
was aggravated by the veteran's military service.  

The Board is charged with the duty to assess the 
credibility and weight to be given to the evidence.  
Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has 
the responsibility to do so.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  In doing so, the Board is free to favor one 
medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 
22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

In assessing such evidence, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  In some cases, the physician's special 
qualifications or expertise in the relevant medical 
specialty or lack thereof may be a factor.  In every case, 
the Board must support its conclusion with an adequate 
statement of its reasoning of why it found one medical 
opinion more probative than the other.

The Board finds that the medical opinions by Drs. A.M. and 
E.R. to have little evidentiary weight.  Drs. A.M. and 
E.R. did not give reasons and bases for their medical 
opinions.  It is unclear if they reviewed the veteran's 
service medical records, which is the only medical 
evidence of record contemporaneous to the veteran's period 
of service.  As noted above, the service medical records 
show that the November 1946 separation examination report 
indicates that the veteran's gunshot wound scar on the 
right foot was not considered disabling.  

A March 2002 VA examination report indicates that the 
veteran gave a history of arthritis of the right first 
metatarsophalangeal joint of the right foot with pain 
radiating to the mid portion of the right foot.  The 
veteran reported having three surgeries on this joint 
including a bunionectomy.  Examination of the right foot 
revealed pes planus.  There was a scar over the right 
first metatarsophalangeal joint.  X-ray examination of the 
right foot revealed evidence of the previous osteotomy and 
severe degenerative joint disease of the right first 
metatarsophalangeal joint.  The diagnosis was degenerative 
joint disease of the right first metatarsophalangeal 
joint.  The examiner indicated that the veteran's claims 
folder was reviewed.  The examiner indicated that there 
was no evidence in the service medical records of any 
right foot injury or aggravation of the right foot 
condition during his military service.    

The Board finds that the March 2002 VA medical opinion to 
have great evidentiary weight.  The VA examiner examined 
the veteran and reviewed the service medical records.  He 
also reviewed the medical statements by Drs. A.M. and E.R.  
He provided a basis for his medical opinion, which was 
that there was no evidence of increased severity during 
service.   

The Board finds that the medical evidence shows that the 
veteran's right foot disability did not permanently worsen 
in service.  Although the veteran testified at the hearing 
before the Board that he experienced increased right foot 
pain in service due to the heavy boots he had to wear, 
this testimony alone is insufficient to establish that the 
right foot disability permanently worsened in service.  

The Board observes that the veteran has not been shown to 
be competent to offer a medical opinion as to the 
aggravation of a preexisting disability during service.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  As indicated, while 
a lay person can report his or her observations, 
statements as to the cause of any claimed aggravation of 
the veteran's pre-service right foot disability must be 
supported by competent medical evidence, and not merely 
allegations.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95. 

Thus, the objective medical evidence of record supports 
the conclusion that the veteran's right foot disability 
did not undergo a permanent worsening as a result of 
service.  Accordingly, the preponderance of the evidence 
is against the claim for service connection for a right 
foot disability and the claim for service connection must 
be denied.  

Entitlement to a disability evaluation in excess of zero 
percent for infectious hepatitis

Service connection for hepatitis was granted in July 1957 
and a zero percent rating was assigned from July 14, 1957.  

The veteran's claim of entitlement to an increased rating 
for infectious hepatitis was filed in January 1998.  
During the pendency of the veteran's appeal, the 
regulations pertaining to rating hepatitis were revised, 
effective July 2, 2001.  

In VAOPGCPREC 3-2000 (April 10, 2000), VA General Counsel 
held that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should 
be made.  If the amendment is more favorable, that 
provision should be applied to rate the disability for 
periods from and after the effective date of the 
regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
See VAOPGCPREC 3-2000.  

In accordance with VAOPGCPREC 3-2000, the Board has 
compared both versions of Diagnostic Code 7345 and has 
determined that the revised version is more favorable to 
the veteran's claim.  The revised rating criteria sets 
forth objective criteria, such as certain symptoms, that 
must be met for the assignment of a disability evaluation.  
The former rating criteria sets forth certain degrees of 
impairment, such as minimal, moderate, or marked, for each 
disability rating.  This is a somewhat less clear and more 
subjective standard.  The Board finds that the revised 
rating criteria is more favorable to the veteran's claim 
because an objective criteria is easier to demonstrate or 
establish than a subjective criteria.  The Board finds 
that the revised version of Diagnostic Code 7345 is more 
favorable to the veteran's claim.

Thus, in accordance with VAOPGCPREC 3-2000, the Board will 
analyze the veteran's claim under the former version of 
Diagnostic Code 7345 prior to July 2, 2001, the effective 
date of the amended regulations.  The Board will then 
analyze the veteran's claim under the revised provisions 
of Diagnostic Code 7345 from July 2, 2001, since the 
revised version is more favorable to the veteran's claim.  

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a compensable 
rating for infectious hepatitis under the former 
provisions of Diagnostic Code 7345 prior to July 2, 2001.  

Under the former provisions of Diagnostic Code 7345, a 
noncompensable evaluation is warranted for healed, 
nonsymptomatic infectious hepatitis and a 10 percent 
rating is warranted where there is demonstrable liver 
damage with mild gastrointestinal disturbance.  38 C.F.R. 
§ 4.114, Diagnostic Code 7354, in effect prior to July 2, 
2001.  

The record shows that upon VA examination in August 1998, 
the veteran reported that since the diagnosis of hepatitis 
in service, he has had no recurrences of jaundice; he has 
only had recurrences of low back pain.  Examination 
revealed that the veteran was well-developed and he 
appeared overweight.  The abdomen was somewhat protruding.  
There were no masses or tenderness.  There was no 
hepatomegaly.  Jaundice or icterus were not present.  The 
examiner noted that the veteran had liver function tests 
in July 1998 and the results were normal with the 
exception of the cholesterol.  The diagnosis was past 
history of hepatitis, resolved, no recurrences.  There is 
no other medical evidence of record pertinent to the 
treatment of the hepatitis from January 1998 to July 1, 
2001.  There is no medical evidence of demonstrable liver 
damage with mild gastrointestinal disturbance.  The 
medical evidence shows that the veteran's hepatitis was 
healed and asymptomatic for that time period.  Thus, a 
disability in excess of zero percent is not warranted for 
the service-connected hepatitis under the former 
provisions of Diagnostic Code 7345 prior to July 2, 2001, 
for the reasons and bases described above.  

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a compensable 
evaluation for hepatitis under the revised provisions of 
Diagnostic Code 7345 from July 2, 2001.

Under the revised provisions of Diagnostic Code 7345, a 
noncompensable evaluation is warranted for nonsymptomatic 
chronic liver disease and a 10 percent evaluation is 
warranted where there is intermittent fatigue, malaise, or 
anorexia, or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of one week, but less than two weeks, during the 
past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 
7345.   

The record shows that upon VA examination in September 
2001, the veteran reported that he was fatigued and he 
hurt all over; he attributed these symptoms to his 
hepatitis.  Examination revealed that the veteran was 
well-developed.  His abdomen was somewhat protruding.  He 
had no masses.  He complained of some right lower quadrant 
tenderness to palpation.  There was no jaundice or 
icterus.  The diagnosis was one episode of hepatitis in 
the 1940's and the current symptoms of fatigue and body 
pain not likely due to hepatitis.  A March 2002 VA 
examination report reflects a diagnosis of infectious 
hepatitis, resolved without residuals.  The examiner 
indicated that blood work was done in September/October 
2001 which showed the anti-HAV to be positive and the 
HBsAg and anti-HCV to be negative.  The examiner noted 
that liver function tests (SGOT and SGPT) were normal.  

The veteran has argued that the March 2002 VA examination 
was inadequate because "blood work" was not done.  The 
examiner referred to "blood work" such as liver function 
tests, SGOT and SGPT, that had been done about six months 
earlier.  No reason to challenge this reliance on the 
previous tests has been presented.    

The medical evidence of record shows that the hepatitis 
has resolved.  There is no medical evidence that the 
veteran experiences intermittent fatigue, malaise, or 
anorexia due to hepatitis.  As noted above, the September 
2001 VA examination report indicates that the symptom of 
fatigue was not likely due to the hepatitis.  There is no 
medical evidence of incapacitating episodes with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, or right upper quadrant pain.  At the hearing 
before the Board in September 2002, the veteran stated 
that he did not experience vomiting and he did not have 
too much trouble eating.  

Thus, a disability evaluation in excess of zero percent is 
not warranted for the service-connected hepatitis under 
the revised provisions of Diagnostic Code 7345 from July 
2, 2001, for the reasons and bases described above.  

In summary, a compensable disability evaluation is not 
warranted for the service-connected hepatitis, for the 
reasons and bases described above.  The preponderance of 
the evidence is against the veteran's claim for an 
increased evaluation and the claim is denied

(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a right 
foot, right shoulder, and cervical spine disabilities is 
granted to that extent.

Service connection for a right foot disability is denied.  

Entitlement to a compensable disability evaluation for 
hepatitis is denied.  



		
	J. E. Day
Member, Board of Veterans' Appeals

	IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

